                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISON
                              Case No. 3:19-CV-00532-RJC-DSC

LUIS MORENO, individually and on behalf of
similarly situated persons,

                        Plaintiff,
                                                               PLAINTIFF’S UNOPPOSED MOTION
          v.                                                    FOR FINAL APPROVAL OF CLASS
                                                                  AND COLLECTIVE ACTION
PRAIRIE PIZZA, INC., PATTERSON PIZZA                              SETTLEMENT AGREEMENT
COMPANY, LLC, TEAM LINCOLNTON,
INC., MP3 PIZZA COMPANY, INC., LRB&B,
INC., MOUNTAINEER PIZZA, LLC, MJM
PIZZA, LLC, and KING KAY, LLC,

                        Defendants.


           Plaintiff, Luis Moreno, individually and on behalf of similarly situated persons

    (“Plaintiff”), by and through his undersigned counsel, respectfully requests that this Court grant

    final approval of the Settlement and Release Agreement (“Agreement”) [previously filed as Dkt.

    #141] reached by the Parties to this action. The Agreement allowed Delivery Drivers to participate

    in the settlement on an opt-in basis, similar to the settlement structure that was previously

    approved in Chenkus v. Prairie Pizza, Inc. dba Domino’s, 3:17-cv-00723 (W.D.N.C.) (similarly

    approving claims made structure, service awards of $5,000 and $2,500 to each named plaintiff,

    and approving of attorneys’ fees request of up to 33.3% of the total fund). To provide additional

    finality, this Agreement also establishes Rule 23 and Reserve Funds to provide payments to Class

    Members who do not submit a timely and valid claim form. Under this structure, the Parties have

    enabled individuals to claim settlement funds through the Settlement Administrator for several

    years to come, without imposing additional burdens on this Court or the judicial system.



1
 The Agreement was filed under seal, pursuant to Defendants’ Unopposed Motion to Seal [Dkt. #15], which the Court
granted by text order on August 11, 2020.
FP 40961779.1                           1
         Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 1 of 20
    Defendants Prairie Pizza, Inc., Patterson Pizza Company, LLC, Team Lincolnton, Inc., MP3 Pizza

    Company, Inc., LRB&B, Inc., Mountaineer Pizza, LLC, MJM Pizza, LLC, and King Kay, LLC

    (collectively “Defendants”) do not oppose Plaintiff’s Motion or the relief requested herein for

    settlement purposes only.

            As set forth below, the Agreement is fair and reasonable and should be approved by the

    Court. Accordingly, the Parties respectfully request the Court issue an Order in the attached

    proposed form:

           (1)      finally certifying the collective action pursuant to Section 216(b) of the FLSA and

                    the class action pursuant to Federal Rule of Civil Procedure 23 for settlement

                    purposes only;

           (2)      granting final approval of the Agreement and adjudging its terms to be fair,

                    reasonable, and adequate, and directing consummation of its terms and provisions;

           (3)      approving distribution of the Net Settlement Fund, as defined in the Agreement, to

                    the Participating Class Members;

           (4)      approving a participation award payment in the amount specified in the Agreement

                    to Plaintiff Luis Moreno;

           (5)      approving payment of the actual costs of the Settlement Claims in the amount

                    specified in the Declaration of Nancy Johnson;

           (6)      approving attorneys’ fees and costs to Collective Counsel2 in an amount not to

                    exceed 33% of the Total Settlement Amount;

           (7)      permanently enjoining all Settlement Class Members (other than those who filed

                    timely and valid Exclusion Letters) from prosecuting against Defendants and the

                    Released Parties (as defined in the Agreement) any and all of the Settlement Class



2
    The term “Collective Counsel” refers to the attorneys who represent Plaintiffs and the Collective Members.
FP 40961779.1                            2
          Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 2 of 20
                Members’ Released Claims (as defined in the Agreement);

        (8)     permanently enjoining the Class Representative from prosecuting against

                Defendants and the Released Parties any and all of the Class Representative’s

                Released Claims (as defined in the Agreement); and

        (9)     entering a judgment dismissing this case with prejudice in accordance with the terms

                of the Agreement.

 I.      INTRODUCTION

         This class and collective action lawsuit for unpaid minimum wages against Defendants

 was settled following a full-day mediation between the Parties, subject to the Court’s approval.

 On March 10, 2021, the Court granted the Parties’ Joint Motion For Preliminary Approval of

 Settlement Agreement. Pursuant to that Order (Dkt. #18), the Parties, through the third-party

 administrator, sent the approved Notice of Class Action Settlement and Claim Form to all

 Settlement Class Members, thereby notifying all Settlement Class Members of the date and time

 of the Fairness Hearing, along with contact information to obtain additional information regarding

 the Fairness Hearing. The Parties have fully complied with the terms of the Court’s Order.

 Following notice, there are no objections to the Agreement. Similarly, no Delivery Driver or Class

 Member has requested to participate in the Fairness Hearing. See generally, Declaration of Nancy

 Johnson, President of CAC Services Group, LLC (“Johnson Decl.”). As this Motion and the relief

 requested is unopposed by Class Members and Defendants, the Court should grant Plaintiff’s

 Motion.

 II.     BACKGROUND

         Plaintiff filed this lawsuit (“the Litigation”) on behalf of himself and similarly situated

 Delivery Drivers who were hired to deliver pizzas and other food and drinks for Defendants.

 Plaintiff alleges that Defendants violated the Fair Labor Standards Act (“FLSA”) and related state

 laws by failing to pay them the lawful and applicable minimum wage because their expense
FP 40961779.1                          3
        Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 3 of 20
 reimbursements were purportedly insufficient to cover their automobile expenses while delivering

 pizzas for Defendants. Defendants categorically deny Plaintiff’s allegations and submit Plaintiff

 and all other delivery drivers were paid lawfully and in compliance with the FLSA and related

 state laws.

         The Parties participated in an alternative dispute resolution (“ADR”) process that included

 a full-day mediation before an experienced and highly regarded wage and hour class and collective

 action mediator, Hunter Hughes, Esq. Prior to the mediation, the Parties engaged in limited pre-

 mediation discovery that included the production of mileage and mileage reimbursement data for

 each store where Settlement Class Members were employed by Defendants. In preparation for the

 mediation, the Parties drafted detailed mediation statements and damages analyses. Based on this

 information, Plaintiff was able to review, analyze and formulate potential damage calculations

 under the FLSA and applicable state laws. Utilizing these calculations, Plaintiff concluded he had

 sufficient information concerning Plaintiff’s claims and Defendants’ defenses from which to reach

 a fair and arms-length settlement of this matter. The terms of the Parties’ settlement are set forth

 in the Parties’ Agreement.

         From Plaintiff’s perspective, the Agreement provides an excellent outcome for the

 Settlement Class Members. Defendants contend that they properly reimbursed the Delivery Drivers’

 automobile expenses and complied at all times with the FLSA and applicable state wage and hour

 laws. Defendants further contend that even if liability were established by Plaintiff, which they

 deny, they acted in good faith and that a two-year, as opposed to an extended statute of limitations,

 should apply to Plaintiff’s claims. Defendants also dispute that Plaintiff’s claim is appropriate for

 class or collective action treatment, except for settlement purposes. If the Court were to accept

 these arguments, it would negate a substantial percentage, or all of the alleged damages in the case

 and disqualify a large number of Delivery Drivers who were employed by Defendants outside of

 the two-year federal statutory period.

FP 40961779.1                          4
        Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 4 of 20
         Notwithstanding these defenses, Plaintiff was able to obtain a recovery for all eligible

 Settlement Class Members who were employed by Defendants during the maximum potentially

 applicable statutory periods. Plaintiff respectfully submits that this Motion should be granted

 because the proposed Agreement satisfies all of the criteria for approval under federal law, falls

 well within the range of reasonableness, and is unopposed.

 III.    THE TERMS OF THE AGREEMENT

         The Parties negotiated the Agreement on behalf of a Settlement Class of Delivery Drivers

 defined as:

                All delivery drivers who worked during the period October 14, 2017,
                through [the date the Court grants Preliminary Approval] at stores owned
                and operated by Defendants as of January 10, 2020; excluding those
                individuals who participated in the settlement in Chenkus et al. v. Prairie
                Pizza, Inc. d/b/a “Domino’s”, Case No. 3:17-cv-00723-FDW-DCK, who
                did not work for Defendants after March 5, 2018.

The Agreement allowed Delivery Drivers to participate in the Settlement by filing a Claim Form

during the notice period, similar to the settlement structure that was previously approved in Chenkus

v. Prairie Pizza, Inc. dba Domino’s, 3:17-cv-00723 (W.D. NC) (similarly approving claims made

structure, service awards to each named plaintiff, and approving of attorneys’ fees request of up to

33.3% of the total fund). To further ensure the finality of this litigation for all involved, the

Agreement provides that even those Delivery Drivers who elected not to file a claim would still

receive a minimum payment amount, as specified in the Agreement. Following the class action

settlement notice, no objections to the settlement were filed and just two Settlement Class Members

filed timely and valid requests for exclusion. See Johnson Decl.

         Subject to this Court’s final approval, the total payments to be made by Defendants under

 the Agreement (the Maximum Settlement Amount) are as follows:

         1.      The Settlement Claims Administrator, CAC Services Group, LLC, will receive an

                 amount not to exceed that specified in the attached Declaration of Nancy Johnson,


FP 40961779.1                          5
        Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 5 of 20
                   President of CAC Services Group, LLC;3

          2.       As further detailed in ¶ E below, Plaintiff Moreno will receive the amount specified

                   in the Agreement as a service award in recognition of the work involved and the

                   benefits achieved by the Plaintiff;

          3.       As further detailed in ¶ D below, Class Counsel will receive the amount specified in

                   the Agreement in attorneys’ fees that equate to less than 33% of the Total Settlement

                   Amount and advanced litigation costs;

          4.       All Authorized Claimants or approximately 20%4 of the Settlement Class Members

                   that chose to affirmatively opt-in to the settlement will receive their share of the

                   FLSA Claim Fund;

          5.       Two Settlement Class Members have elected to opt-out of the Settlement and retain

                   all rights against Defendants, subject to applicable statutes of limitations and other

                   defenses. All remaining Settlement Class Members will receive a minimum

                   payment, from the Rule 23 Fund.

          6.       All Settlement Class Members who have neither excluded themselves from the

                   settlement nor Opted-In to the Settlement will remain eligible to submit a claim for

                   up to the full amount of their Potential Settlement Payment (as defined in the

                   Agreement), less any minimum payment already received, from the Reserve Fund,

                   which will initially be funded by the amount specified in the Agreement of the Total

                   Settlement Fund and will be supplemented by unclaimed funds from the

                   aforementioned settlement funds throughout the extended three-year Reserve Fund



3
 The $3,160.06 overage will be paid through the Reserve Fund pursuant to ¶36(c) of the Settlement Agreement.
4
  This level of participation is in line with Counsel’s prior estimation and class actions handled for delivery drivers by
Class Counsel. See e.g., Smith v. Southeastern Pizza People, Inc. et al, Case 7:19-cv-105 (E.D. N.C.) (20% opt-in rate);
Rechtoris v. Dough Management, Inc. et al., Case 3:18-cv-708 (N.D. IN.) (21%); Ball v. New River Valley Pizza, LLC,
et al, Case 7:19-cv-362 (W.D. VA.) (16%); Hathaway v. Valley Pizza, Inc. et al., Case 1:20-cv-089 (E.D. TN.) (22%).
FP 40961779.1                          6
        Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 6 of 20
                 Period and until 2024.

 IV.     THE COURT SHOULD APPROVE THE AGREEMENT

        A. The Settlement Meets the Standard for Approval of FLSA Settlements

         The standard for approval of an FLSA settlement is straightforward: a district court should

approve a settlement if it was reached as a result of contested litigation and it is a fair and reasonable

resolution of a bona fide dispute between the parties. Latham v. Branch Banking and Trust Co., 2014

WL 464236, at *1 (M.D.N.C. Jan. 14, 2014). As a general rule, “[w]hen a settlement agreement has

been the subject of arm’s-length bargaining, with class counsel in a position to evaluate accurately

the chances of the class prevailing if the case went to trial and where no objections are raised by any

of the affected parties, there is a strong presumption in favor of the settlement.” Houston v. URS

Corp., 2009 WL 2474055, at *5 (E.D. Va. Aug. 7, 2009).

            1. The Parties Have a Bona Fide Dispute

         Court approval of FLSA settlements requires that the settlement resolve a bona fide dispute

over FLSA provisions. Lomascolo, 2009 WL 3094955, at *16 (citing Lynn’s Food Stores Inc. v. U.S.

Dep’t of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982)). Here, Plaintiff alleges that Defendants

reimbursed their Delivery Drivers on a per-delivery basis for use of their personal automobiles at a

rate that resulted in payment of wages below the federal minimum wage. Defendants deny this

allegation and maintain that they properly paid Plaintiff under the FLSA. Defendants contend that

their reimbursement methodology approximated the actual expense its Delivery Drivers incurred by

using their personal vehicles. After evaluating the evidence, it is clear that significant factual and

legal questions remain with respect to liability and damages under Plaintiff’s theory of the case.

Accordingly, the Court should decide that a bona fide dispute exists between the parties.

            2. The Settlement is Fair and Reasonable

         The Settlement was negotiated at arm’s length by experience counsel concerning bona fide


FP 40961779.1                          7
        Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 7 of 20
disputes between their clients with respect to liability and amounts due, assuming FLSA violations

had occurred, which Defendants deny. The determination of whether a settlement amount is

reasonable “does not involve the use of a ‘mathematical equation yielding a particularized sum.’”

Frank v. Eastman Kodak Co., 228 F.R.D. 174, 186 (W.D.N.Y. 2005) (quoting In re Austrian &

German Bank Holocaust Litigation, 80 F. Supp. 2d 164, 178 (S.D.N.Y. 2000)). “Instead, ‘there is a

range of reasonableness with respect to a settlement – a range which recognizes the uncertainties of

law and fact in any particular case and the concomitant risks and costs necessarily inherent in taking

any litigation to completion.’” Frank, 228 F.R.D. at 186 (quoting Newman v. Stein, 464 F.2d 689,

693 (2d Cir. 1972); see also, e.g., Duprey v. Scotts Co., LLC, 30 F. Supp. 3d 404, 411 (D. Md. 2014)

(“Here, the amount provided in [the settlement] is fair and reasonable in light of the particular

circumstances of the case, including Duprey’s recognition of the strong defenses asserted by Scotts,

as explained above.”).

         That the settlement is fair and reasonable is demonstrated by the following among other

factors: 1) that Defendants would have vigorously contested the merits of Plaintiff’s FLSA claims

and state law claims, and the possibility that Plaintiff may not recover anything; 2) that Defendants

contend the shorter two-year statute of limitations for non-willful violations of the FLSA would have

been appropriate, which would significantly reduce – or eliminate – many Collective Member’s

possible recovery, in large part because many eligible Delivery Drivers worked only during the third

year and because a large number of miles were driven during the third year; 3) that Defendants

contend liquidated damages would not be appropriate because Defendants acted in good faith at all

times; and 4) that Defendants contend that Plaintiff’s claim is not appropriate for class or collective

action treatment, except for settlement purposes. As further demonstrated below and for many of the

same reasons, the Agreement is also reasonable, adequate, and fair under Rule 23’s standards.

        B. The Settlement Meets the Requirements of Rule 23(e) For Settlement Purposes


FP 40961779.1                          8
        Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 8 of 20
         Federal Rule of Civil Procedure 23(e) provides that a class action can be settled only with

court approval. “In approving proposed class action settlements pursuant to Federal Rule of Civil

Procedure 23(e), courts generally employ a two-step approach.” McLaurin v. Prestage Foods, Inc.,

2011 WL 13146422, *2 (E.D.N.C. Nov. 9, 2011) (internal citations omitted). “First, the court engages

in a preliminary approval analysis “to determine whether the proposed settlement is within the range

of possible approval or, in other words, whether there is probable cause to notify the class of the

proposed settlement . . . Second, after preliminary approval is granted and the class notified, the court

holds a ‘fairness’ hearing, where all interested parties may be heard on the proposed settlement . . .

After the fairness hearing, if the court concludes that the proposed settlement is “fair, reasonable, and

adequate,” it will give final approval to the settlement. Id. The Court has already granted preliminary

approval. “The Fourth Circuit Court of Appeals applies a two-part test to determine whether a

proposed settlement conforms to the requirements of Federal Rule of Civil Procedure 23(e) by

considering (1) fairness, which focuses on whether the proposed settlement was negotiated at arm’s

length; and (2) adequacy, which focuses on whether the consideration provided to the class members

is sufficient.” Id. at *3. While approval of a proposed class action settlement is a matter of discretion

for the trial court, there is a “general principle that settlements are to be encouraged.” U.S. v. North

Carolina, 180 F.3d 574, 581 (4th Cir. 1999). In consideration of these factors, approval of the

Settlement Agreement is warranted.

        1.      The Proposed Settlement Was Honestly and Fairly Negotiated

        “In order to determine whether a proposed settlement is fair to the parties, courts in the Fourth

Circuit consider: (1) the posture of the case at the time settlement was proposed, (2) the extent of

discovery that had been conducted, (3) the circumstances surrounding the negotiations, and (4) the

experience of counsel in the type of case at issue.” McLaurin, 2011 WL 13146422 at *3 (citing In re

Jiffy Lube Securities Litigation, 927 F.2d 155, 158-59 (4th Cir. 1991). The primary concern is “the


FP 40961779.1                          9
        Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 9 of 20
protection of class members whose rights may not have been given adequate consideration during”

settlement negotiations. Here, the Parties are represented by counsel experienced in the type of wage

and hour claims alleged in the action. See attached Declaration of Jay Forester. The Parties

investigated the merits of the claims and Defendants’ defenses and engaged in mediation. Prior to

mediation and even prior to filing this matter in federal court, the Parties spent months debating the

claims, and exchanging informal discovery and information in order to evaluate the potential claims.

Defendants produced all necessary class-wide data in order for Plaintiff to calculate class-wide

potential damages, which Plaintiff shared with Defendants prior to the mediation. Following a full-

day successful mediation session, the Parties’ counsel continued to negotiate the full settlement terms

at arms-length over the following two months, such that there can be no doubt that the settlement

was honestly and fairly negotiated, and not the product of collusion. Both Parties were in a sufficient

position to evaluate the merits and defenses, and vigorously debated their positions during the all-

day mediation, with the assistance of a highly respected mediator. As such, this Court should find

the settlement was reached honestly and fairly between the Parties. See In re Jiffy Lube, 927 F.2d at

159 (affirming class action settlement as fair even though settled early in litigation prior to formal

discovery because of the parties’ informal discovery and experience of counsel); Flinn v. FMC Corp.,

528 F.2d 1169, 1173 (4th Cir. 1975), cert. den., 424 U.S. 967 (1976) (the opinion and

recommendation of experienced class counsel “should be given weight in evaluating the proposed

settlement.”).

        2.       Serious Questions Of Law And Fact Exist, Placing The Ultimate Outcome Of
                 This Action In Doubt

        Plaintiff believes that the claims are strong but recognize that success is not guaranteed. With

respect to the merits of Plaintiff’s claims, Plaintiff believes that Plaintiff will prevail in demonstrating

that class members were not properly reimbursed for miles they incurred in their own vehicles on

Defendants’ behalf. Defendants, however, contend that they fully complied with applicable minimum

FP 40961779.1                         10
       Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 10 of 20
wage requirements and believe numerous factors could preclude class-wide treatment. Nonetheless,

while Defendants believe that their defenses are strong, they recognize that they may not ultimately

prevail, and that the proposed settlement alleviates the uncertainty for both sides.

        The complexity, expense, and likely duration of this litigation also weighs heavily in favor of

the Court finding that the settlement is adequate, fair and reasonable. Even aside from the risks

associated with determining liability, significant risks exist as to the amount of possible damages.

First, the Parties dispute whether the three-year limitations period under the FLSA applies, or whether

the two-year period for non-willful violations under the FLSA, or the two-year period under North

Carolina’s Wage and Hour Act would be applicable in this matter. Second, the Parties dispute

whether this case could be tried on a class-wide basis. Finally, the Parties dispute the applicability of

potential penalties, including liquidated damages. Because there are several important questions of

law and fact regarding liability and damages that remain unresolved, this also weighs in favor of

approval of the Settlement. See 4 Alba Conte & Herbert B. Newberg, Newberg on Class Actions §

11.50 (4th ed. 2002) (“[i]n most situations, unless the settlement is clearly inadequate, its acceptance

and approval are preferable to lengthy and expensive litigation with uncertain results.”).

        3.      The Class Recovery is Adequate

        Approval of the settlement is appropriate in light of the adequacy factors: (1) the relative

strength of the Plaintiff’s case on the merits; (2) the existence of any difficulties of proof or strong

defenses the Plaintiff is likely to encounter if the case goes to trial; (3) the anticipated duration and

expense of additional litigation; and (4) the solvency of the Defendants and the likelihood of recovery

on a litigated judgment. See In re Jiffy Lube, 927 F.2d at 159.

         Under the Settlement, Participating class members will receive individual payments

calculated based on the miles actually driven by them. The allocation model also ensures each class

member receives a fair and adequate amount based on the miles actually driven by them. Moreover,


FP 40961779.1                         11
       Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 11 of 20
Settlement Class Members will remain eligible for many years to secure the same individualized

formula, though they will also receive an initial minimum payment now.

        The issues here are complex and will be vigorously contested, resulting in significant time

and expense if the litigation continues. The Parties would each need to hire experts to review the

voluminous records of reimbursements and expenses incurred by class members driving numerous

different models of cars. These experts will then need to opine as to what the “reasonable”

reimbursement rate is for class members. Barring a settlement, the Parties would need to prepare for

and conduct a trial with numerous witnesses, experts and records. Thereafter, any final judgment

could be appealed, thereby extending the duration of the litigation. Given these risks, further litigation

could result in no recovery for Class Members or a significant judgment against Defendants which

could bankrupt them, leaving nothing for the Class Members to recover. For these reasons, the value

of an immediate and certain settlement far outweighs the uncertainty of any future relief, and the

Settlement Agreement should be preliminarily approved.

          C. The Settlement Meets the Requirements of Rule 23(b)(3) For Settlement
             Purposes.
        As previously set forth at the preliminary approval stage, Plaintiff asserts that certification is

proper under Rule 23 for settlement purposes.5 Rule 23(b)(3) permits class certification when (1)

common questions of law and fact predominate over any individual claims and (2) a class action is
the superior method to fairly and efficiently adjudicate the matter. Under the Rule 23(b)(3)

predominance analysis, the Court should determine whether the proposed class is “sufficiently

cohesive to warrant adjudication by representation.” See Amchem Products, Inc. v. Windsor, 521

U.S. 591, 623 (1997).

                 1.       Predominance

        The predominance requirement is satisfied if a plaintiff establishes that a common nucleus of


5
  For purposes of settlement only, Defendants have agreed not to contest Rule 23 class certification. However,
Defendants do not waive, and expressly reserve, any defenses or denials that class certification is proper in this case
should the Court not approve the settlement or the settlement not be perfected.

FP 40961779.1                         12
       Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 12 of 20
facts and potential legal remedies dominates the litigation. Id. As explained above, Plaintiff asserts

that the common nucleus of facts in the present case derives from the alleged practices that excluded

certain incurred expenses from the Plaintiff’s reimbursement. Plaintiff alleges that the Settlement

Class Members would be entitled to the same legal remedies. Accordingly, preliminary class

certification for settlement purposes to effectuate the Settlement Agreement is proper. Additionally,

Plaintiff contends that class certification in this case serves the judicial economy function of Rule 23

class actions.

                 2.    Superiority

       Plaintiff alleges that a proposed class action settlement is the superior method of resolving

the dispute in comparison to available alternatives. A class action is the superior method for

managing litigation if no realistic alternative exists. Valentino v.Carter-Wallace, Inc., 97 F.3d 1227,

1234-1235 (9th Cir. 1996). Plaintiff asserts that the alternative method of resolution could be 1,000,

or more, individual claims, but individual cases would be uneconomical for potential plaintiffs

because the cost of litigation dwarfs their potential recovery, and for Defendants and the Court

because it would cause an extensive duplication of efforts and resources. Because it is likely that

each individual Settlement Class Member could only pursue relatively small claims, such individuals

have no particular interest in individually controlling the prosecution of separate actions.

Additionally, in the instant action, the Settlement Class Members have the option to opt-out of the
proposed settlement, thus allowing individuals the opportunity to control the litigation.

       Plaintiff believes that concentrating the litigation of the claims in this and one particular

forum would be the most efficient manner or adjudicating all of the claims of the Settlement Class.

For purposes of preliminary approval of the Settlement Agreement, there is no reason why

concentrating the litigation in this Court would be undesirable.

       Lastly, under Rule 23(b)(3)(D), the Court may consider likely difficulties in managing a class

action. In the context of a settlement, however, considerations regarding management of the class

action are irrelevant, because the proposal to the court is to avoid trial through a settlement agreement.
See Amchemr, 521 U.S. at 620 (1997). In light of these considerations, preliminary certification of

the Settlement Class for settlement purposes is proper under the requirements of Rule 23(b)(3).
FP 40961779.1                                    13
       Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 13 of 20
         D.     Attorneys’ Fees and Costs Provided in the Settlement are Appropriate

        Class Counsel is entitled to recover attorney’s fees and costs under the federal Fair Labor

Standards Act, 29 U.S.C. §201, et seq., (the “FLSA”). Moreover, even in the absence of a statutory

entitlement to attorney’s fees and costs, Class Counsel is entitled to a fee/cost award under the

equitable common fund doctrine, which entitles a litigant or a lawyer who recovers a common fund

for the benefit of persons other than himself or his client to reasonable attorney’s fees from the fund

as a whole. Boeing Co. v. Gemert, 444 U.S. 472, 478 (1980).

        Courts in the Fourth Circuit have discretion to calculate awards of attorneys’ fees by using

either a lodestar/multiplier approach or a percentage of the fund calculation. Grissom v. The Mills

Corp., 549 F.3d 313, 320 (4th Cir. 2008). When reviewing awards of attorney’s fees it is only

necessary that the award “be reasonable under the circumstances.” In re Dollar Gen. Stores FLSA

Litig., 5:09-MD-1500, 2011 WL 3904609, at *3 (E.D.N.C. Aug. 23, 2011); Jacksonville Prof'l Fire

Fighters Ass'n Local 2961, IAFF v. City of Jacksonville, 685 F. Supp. 513, 526 (E.D.N.C. 1987).

    1. The Requested Attorney’s Fee Should Be Approved as Reasonable when Viewed as a
       Percentage of the Total Settlement Fund.

        “In class action cases, counsel who recover a common fund settlement . . . are entitled to

reasonable attorney’s fees paid from the fund.” Mehling v. New York Life Ins. Co., 248 F.R.D. 455,

464 (E.D.Pa. 2008). Judge Posner, in a case addressing class counsel’s entitlement to fees from a

common settlement fund, has cogently summarized the equitable and economic principles underlying

class counsel’s entitlement to a fair fee:

        The object in awarding a reasonable attorney’s fee, as we have been at pains to stress,
        is to give the lawyer what he would have gotten in the way of a fee in an arms’ length
        negotiation, had one been feasible. In other words the object is to simulate the market
        where a direct market determination is infeasible. It is infeasible in a class action
        because no member of the class has a sufficient stake to drive a hard – or any – bargain
        with the lawyer. So the judge has to step in and play surrogate client.

                                              ***
FP 40961779.1                         14
       Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 14 of 20
        The judicial task might be simplified if the judge and the lawyers bent their efforts on
        finding out what the market in fact pays not for the individual hours but for the
        ensemble of services rendered in a case of this character. This was a contingent fee
        suit that yielded a recovery for the “clients” (the class members) of $45 million. The
        class counsel are entitled to the fee they would have received had they handled a
        similar suit on a contingent fee basis, with a similar outcome, for a paying client.
        Suppose a large investor had sued Continental for securities fraud, and won $ 45
        million. What would its lawyers have gotten pursuant to their contingent fee contract?
        We know that in personal-injury suits the usual range for contingent fees is between
        33 and 50 percent but we also know that in large commercial litigation with prospects
        of multimillion dollar recoveries the percentage frequently is tapered – it might be 33
        percent of the first million, 25 percent of the next million, and so on down. The class
        counsel did not present and the judge did not ask for testimony or statistics concerning
        the fee arrangements in commercial litigation comparable to the present suit. Yet it
        might be quicker and easier to generate such evidence than it would be to hassle over
        every item or category of hours and expense and what multiple to fix and so forth.

In re Continental Illinois Sec. Litig., 962 F.2d 566, 572-73 (7th Cir. 1992).

        Courts also have recognized that common fund recoveries based on contingency fee

representation are especially beneficial to employee plaintiffs who may not possess the financial

resources to hire counsel on an hourly basis to pursue their claims:

        Common fund recoveries are contingent on a successful litigation outcome. Such
        contingency fees provide access to counsel for individuals who would otherwise have
        difficulty obtaining representation . . . and transfer a significant portion of the risk of
        loss to the attorneys taking a case. Access to the courts would be difficult to achieve
        without compensating attorneys for that risk. Many individual litigants, including the
        class members here, cannot afford to retain counsel at fixed hourly rates . . . yet they
        are willing to pay a portion of any recovery they may receive in return for successful
        representation.

Capsolas v. Pasta Res. Inc., 2012 WL 4760910, *8 (S.D.N.Y. Oct. 5, 2012) (internal citation and

quotation omitted); see also, Brundle on behalf of Constellis Employee Stock Ownership Plan v.

Wilmington Trust, N.A., 919 F.3d 763, 2019 Employee Benefits Cas. (BNA) 97998 (4th Cir. 2019)

(recognizing that the employee that benefits from a lawsuit without contributing to its costs, would

be unjustly enriched at the successful lawyer's expense).

        Here, application of the percentage of recovery method supports Class Counsel’s request.

After deducting Plaintiff’s counsel’s costs, the Settlement allocates fees of 32% of the Total


FP 40961779.1                         15
       Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 15 of 20
Settlement Amount. This percentage recovery falls well within the range that is regularly approved

by courts, including in analogous pizza delivery driver cases. Otis v. TAH Pizza, Inc. et al dba

Domino’s, 2:18-cv-00111-HSM-MCLC (E.D. TN) (40%); Chenkus v. Prairie Pizza, Inc. dba

Domino’s, 3:17-cv-00723 (W.D. NC) (33.3%). Application of the “percentage of recovery” method

supports Class Counsel’s requested fee recovery.

       2. The Requested Fee Should Also Be Approved as Reasonable in Light of Additional
          Factors.

                    a. The Value of the Benefit Rendered to the Plaintiff Class

           The settlement represents a significant recovery on behalf of the class. Had Defendants

defeated Plaintiff’s motion for Rule 23 class certification, this case would only have proceeded on

behalf of significantly fewer individuals.6 If the settlement is approved by the Court, all settlement

class members will receive compensation. Moreover, individuals will still be able to affirmatively

opt-in or claim funds for an additional three years. Thus, the “value of the benefit rendered to the

plaintiff class” factor supports the proposed fee award.

                    b. The Value of the Services on an Hourly Basis

           Collective and class action litigation is time consuming and requires a substantial

commitment of time and resources, including advancing all litigation costs. Class Counsel also

accepted this case on a contingency basis with no guarantee of payment. Despite receiving no

payment for their work to date in this case and even when no accounting is done for time to be

incurred throughout the extended Reserve Fund period, Class Counsel’s lodestar crosscheck is

already well within the range of reasonableness.7 Fangman v. Genuine Title, LLC, CV RDB-14-0081,

2017 WL 2591525, at *6 (D. Md. June 15, 2017) (lodestar multipliers up to 4.5 reasonable).

                    c. Whether the Services Were Undertaken on a Contingent Fee Basis



6
    The 20% or less of the Class Members who affirmatively chose to opt-in.
7
    The fee request / hours incurred to date / Counsel’s recently-approved hourly rate is approximately 4.2.
FP 40961779.1                            16
          Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 16 of 20
        Class Counsel represented Plaintiff on a contingency fee basis. If Plaintiff did not ultimately

prevail, Class Counsel would have not recovered any of the incurred fees and out-of-pocket costs.

Such “contingency fees provide access to counsel for individuals who would otherwise have

difficulty obtaining representation . . . and transfer a significant portion of the risk of loss to the

attorneys taking a case. Access to the courts would be difficult to achieve without compensating

attorneys for that risk.” In re Abrams, 605 F.3d 238, 245-46 (4th Cir. 2010). Many lower wage

workers “cannot afford to retain counsel at fixed hourly rates . . . yet they are willing to pay a portion

of any recovery they may receive in return for successful representation.” Wells v. Sullivan, 907 F.2d

367, 371 (2d Cir. 1990). Also, “[t]here is, of course, the possibility in a case of this kind that the

lawyer, having given up other cases in order to actively pursue this case, will actually recover no

payment for his time and efforts.” Whittington v. Taco Bell of Am., Inc., 2013 WL 6022972, *6 (D.

Colo., November 13, 2013). In sum, the risk associated with the contingency fee arrangement here

augurs for Court approval of the fee award sought. See In re Qwest Commc'ns Int'l, Inc. Sec. Litig.,

625 F. Supp. 2d at 1151 (“A contingent fee . . . is designed to reward counsel for taking the risk of

prosecuting a case without payment during the litigation, and the risk that the litigation may be

unsuccessful.”).

                d. Society’s Stake in Rewarding Attorneys Who Produce Such Benefits in
                   Order to Maintain an Incentive to Others

        Courts have recognized that “society has a stake in rewarding the efforts of the attorneys who

bring wage and hour cases, as these are frequently complex matters.” Gentrup v. Renovo Servs., LLC,

2011 WL 2532922, *14 (S.D. Ohio, June 24, 2011). Additionally, the remedial nature of the FLSA

relies on attorney representation for low wage workers like the pizza delivery drivers involved here.

Without enforcement of the FLSA’s attorneys’ fees provision through cases – and motions – like this

one, many workers would be left without recourse.

                e. The Complexity of the Litigation
FP 40961779.1                         17
       Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 17 of 20
        Two of the fundamental questions in this case were: (i) whether Plaintiff was entitled to and

did in fact receive reimbursement compensation at or reasonably approximating IRS proscribed rates;

and (ii) whether these questions could be resolved on a class or collective action basis. Analysis of

these questions and effective prosecution of the class claim required not only extensive knowledge

of applicable caselaw and regulations, but also insight on successfully litigating cases under the

FLSA and FED. R. CIV. PROC. 23, which is uniquely possessed by the collective backgrounds of

Plaintiff’s counsel. See Plaintiff’s Counsel’s Declaration. In sum, the complexity of the litigation

supports the proposed fee award.

                 f. The Professional Skill and Standing of Counsel

        Employee minimum wage rights cases are governed by a highly technical and specialized set

of state and federal wage statutes and regulations. Class Counsel’s practice is focused in this highly

technical area and Counsel has litigated numerous class cases, including those brought on behalf of

other Domino’s delivery drivers advanced under related state laws and the FLSA. See Plaintiff’s

Counsel’s Declaration. Class Counsel had the requisite skill to perform the legal service required in

this complex litigation. Class Counsel’s experience is demonstrated by the excellent and highly

efficient result obtained for the Class in this case. Thus, the professional skill and standing of Class

Counsel supports the requested fee award.

         E.     Named Plaintiff Deserves a Service Payment

        Services payments “are justified when necessary to induce individuals to become named

representatives.” In re Synthroid Mktg. Litig., 264 F.3d 712, 722 (7th Cir. 2001); Dorn v. Eddington

Sec., Inc., 2011 WL 9380874, at *7 (S.D.N.Y. Sept. 21, 2011) ($10,000.00 award); Chenkus v.

Prairie Pizza, Inc. dba Domino’s, 3:17-cv-00723 (W.D. NC) ($7,500.00); Marnoch and Breit v. GBR

Pizza, Inc. et al, Case 5:19-cv-257 (E.D. N.C.) (same). The modest service payment sought for Mr.

Moreno should not only be approved because it is within the limits of awards approved in various


FP 40961779.1                         18
       Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 18 of 20
districts and related cases, but also because he substantially assisted counsel in achieving this

settlement on behalf of the class, and his time and effort are deserving of a service award. See

Plaintiff’s Counsel’s Declaration. He was responsible for providing guidance and assistance on

numerous occasions to Plaintiff’s Counsel. Mr. Moreno also participated in the settlement process.

Therein, Mr. Moreno advocated for all of the delivery drivers. There is no question that the other

delivery drivers have substantially benefited from his actions. Without his efforts, this case would

not have been brought and this settlement would not have been achieved. See, Plaintiff’s Counsel’s

Declaration. Therefore, payment of a service award, as agreed by the Parties, is justified.

 V.      CONCLUSION

        The Settlement is fair, adequate, and reasonable. It will result in considerable payments to Settlement

Class Members; it is non-collusive; and it was achieved as the result of informed, extensive, and arm’s length

negotiations conducted by counsel for the respective Parties who are experienced in wage and hour class action

litigation and through the assistance of an experienced mediator. For the foregoing reasons, Plaintiff

respectfully requests that the Court finally approve the Settlement.

                                                 RESPECTFULLY SUBMITTED,

                                                 /s/ Jacob J. Modla____________

                                                 Jacob J. Modla, Esq. (State Bar No. 17534)
                                                 The Law Offices of Jason E. Taylor P.C.
                                                 454 S. Anderson Rd., Suite 303
                                                 Rock Hill, South Carolina 29730
                                                 Phone: (803) 328-0898
                                                 jmodla@jasonetaylor.com

                                                 J. FORESTER
                                                 Texas Bar No. 24087532
                                                 FORESTER HAYNIE, PLLC
                                                 400 N. St. Paul Street, Suite 700
                                                 Dallas, Texas 75201
                                                 (214) 210-2100 phone
                                                 jay@foresterhaynie.com

                                                 Attorneys for Plaintiff and the Proposed Class

FP 40961779.1                         19
       Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 19 of 20
                               CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with Defense counsel and, pursuant to the terms of the Parties’
Settlement Agreement, was advised that Defendants do not oppose the relief requested herein.

                                              /s/ Jay Forester
                                              J. Forester


                                  CERTIFICATE OF SERVICE

         A copy of the foregoing document was electronically served on all counsel of record.

                                              /s/ Jacob J. Modla____________
                                              Jacob J. Modla, Esq.




FP 40961779.1                         20
       Case 3:19-cv-00532-RJC-DSC Document 21 Filed 07/12/21 Page 20 of 20
